Wells Fargo Funds Management, LLC 525 Market Street, 12th Floor San Francisco, CA 94105 March 1, 2011 Via EDGAR EDGAR Operations Branch Division of Investment Management Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Wells Fargo Funds Trust (the “Trust”) Post-Effective Amendment No. 186 to Registration Statement No. 333-74295/811-09253 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Trust hereby certifies that (i) for each fund listed in Exhibit A, the form of the Fund’s prospectuses and Statement of Additional Information that the Trust would have filed under Rule 497(c) under the Act would not have differed from the prospectuses and Statement of Additional Information contained in the Trust's recent post-effective amendment (Post-Effective Amendment No. 186 to Registration Statement No. 333-74295/811-09253) (the "Amendment"); and (ii) the text of the Amendment was filed electronically via EDGAR on February 24, 2011 (accession no.: 0001081400-11-000033). If you have any questions or would like further information, please call Susan Leichtner at (415) 222-6295. Very truly yours, /s/ Lawrence Hing Lawrence Hing Senior Counsel EXHIBIT A Funds Trust Wells Fargo Advantage Health Care Fund Wells Fargo Advantage Precious Metals Fund Wells Fargo Advantage Specialized Technology Fund Wells Fargo Advantage Utility and Telecommunications Fund
